DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Regarding claim 13
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) recite a computer-readable medium but are not limited to non-transitory embodiments thereof.  See Subject Matter Eligibility of Computer Readable Media; Jan. 26, 2010; 1351 Off. Gaz. 201.  
The claim should recite a “non-transitory computer-readable medium”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2010/0026294  A1) as applied to claim in further view of Feiweier (US 2018/0299524 A1). 
Regarding claim 1
Lustig discloses 
A method for two-dimensional (2D) magnetic resonance imaging of a subject ([0005]), the method comprising:
acquiring an undersampled k-space dataset for the subject ([0022])
wherein, to achieve an incoherent undersampling in at least one k-space direction ([0024] the k-space trajectory is measured out), an encoding for selecting the respective k-space points to be sampled for the k-space dataset is created by applying a blipped phase-encoding gradient in a slice direction ([0012] & [0027] & [0054]—[0058]);
performing a compressed sensing reconstruction based on the acquired undersampled k-space dataset to generate a magnetic resonance image of the subject (FIG. 5, [0013]—[0018] &  [0054]).
in a pseudo-random manner and/or by pseudo-randomly impressing a phase on radio-frequency (RF) pulses used in acquiring the k-space dataset ([0005]—[0006], the “two planes” are the x and y k-space); and
Lustig does not teach 

“using a simultaneous multi-slice technique”
Feiweier, however, teaches 
using a simultaneous multi-slice technique ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “simultaneous multi-slice technique” as taught by Feiweier in the device of  Lustig.
The justification for this modification would be to reduce recording times in the MRI image ([0007], Feiweier). 
Regarding claim 6
Lustig in view of Feiweier teach the method of claim 1.
 Lustig applied to claim 6 further teaches 
wherein the blipped phase-encoding gradient is varied in the slice direction ([0027]) within each echo train so that different echoes in a specific echo train are configured to sample k-space points from different k-space coordinates in the at least one k-space direction (FIG. 7 has different k-space blocks, [0058]), and
wherein, as a boundary condition for the incoherent undersampling ([0005], the boundary condition is pseudo-random “incoherent” sampling), a k-space center 
is sampled at a same relative time within all of the echo trains ([0057], most of the energy is at the center of k-space).
Regarding claim 12

Lustig discloses 
A magnetic resonance imaging device ([0002]) comprising:
wherein, to achieve an incoherent undersampling in at least one k-space direction ([0024] the k-space trajectory is measured out), an encoding for selecting the respective k-space points to be sampled for the k-space dataset is created by applying a blipped phase-encoding gradient in a slice direction in a pseudo-random manner ([0012] & [0027] & [0054]—[0058]) and/or
by pseudo-randomly impressing a phase on radio-frequency (RF) pulses used in acquiring the k-space dataset ([0005]—[0006], the “two planes” are the x and y k-space); and
a processor (FIG. 8,  [0006]) for processing the acquired undersampled k-space data by a compressed sensing reconstruction ([0018]) based on the acquired under sampled k-space dataset to generate a magnetic resonance image of the subject ([0006] & [0018])                         
Lustig does not disclose
“an imaging system configured to acquire an undersampled k-space dataset for a subject using a simultaneous multi-slice technique”
Feiweier, however, teaches 
 an imaging system configured to acquire an undersampled k-space dataset for a subject using a simultaneous multi-slice technique ([0008]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “simultaneous multi-slice technique” as taught by Feiweier in the device of  Lustig.
The justification for this modification would be to reduce recording times in the MRI image ([0007], Feiweier).
Regarding claim 13
Lustig discloses 
acquire an undersampled k-space dataset for the subject ([0022])
wherein, to achieve an incoherent undersampling in at least one k-space direction ([0024] the k-space trajectory is measured out), an encoding for selecting the respective k-space points to be sampled for the k-space dataset is created by applying a blipped phase-encoding gradient in a slice direction in a pseudo-random manner and/or by pseudo-randomly impressing a phase on radio-frequency (RF) pulses used in acquiring the k-space dataset ([0012] & [0027] & [0054]—[0058]); and
perform a compressed sensing reconstruction ([0018]) based on the acquired undersampled k-space dataset to generate a magnetic resonance image of the subject ([0006] & [0018]).
Lustig does not disclose


“simultaneous multi-slice technique,
A computer program comprising instructions configured to cause a magnetic resonance imaging device to perform the aforementioned tasks”
Feieweier, however, teaches 
simultaneous multi-slice technique ([0008],
A computer program comprising instructions configured to cause a magnetic resonance imaging device to perform the aforementioned tasks ([0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “simultaneous multi-slice technique” and “computer program” as taught by Feiweier in the device of  Lustig.
The justification for this modification would be to reduce recording times in the MRI image and to have a non-volatile way of storing the program that runs the MRI machine in case of accidental power-down ([0007], Feiweier). 
Claims 2—5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2010/0026294  A1) as applied to claim in further view of Feiweier (US 2018/0299524 A1) in view of Fenchel et al. (US 2013/0320973 A1).               
Regarding claim 2
	Lustig in view of Feiweier teach the method of claim 1.
	Lustig applied to claim 2 further teaches 

 	wherein, as a boundary condition for the incoherent undersampling ([0024]),          
Lustig in view of Feiweier do not explicitly teach 
“a sampling probability is provided for k-space points in a central portion of the k-space that is higher than for k-space points in a k-space periphery or closer to the k-space periphery that the k-space points in the central portion”.
Fenchel, however, teaches 
a sampling probability is provided for k-space points in a central portion of the k-space that is higher than for k-space points in a k-space periphery or closer to the k-space periphery that the k-space points in the central portion ([0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “sampling probability higher in center of k-space” as taught by Fenchel in the method of Lustig in view of Feiweier.
The justification for this modification would be to ensure that k-space  should be sufficiently sampled such that a signal-to-noise ratio of the MRT image 31a becomes acceptable ([0137], Fenchel).
Regarding claim 3
	Lustig in view of Feiweier in view of Fenchel teach the method of claim 2.
	Fenchel applied to claim 3 further teaches 


wherein the undersampled k-space dataset is acquired using a GeneRalised Auto calibrating Partial Parallel Acquisition (GRAPPA) technique for parallel imaging ([0054]), and
wherein the k-space data of the k-space points in the central portion of the k-space is used as reference data for the GRAPPA technique ([0112] the MRT data 
relates to a subset of all k-space data—i.e., is used as a reference. This is used for rapid k-space sampling, GRAPPA, [0054]).
Regarding claim 4
	Lustig in view of Feiweier in view of Fenchel teach the method of claim 3.
wherein the blipped phase-encoding gradient is varied in the slice direction ([0012] & [0027] & [0054]—[0058]) within each echo train so that different echoes in a specific echo train are configured to sample k-space points from different k-space coordinates in the at least one k-space direction ([0024]), and                      
wherein, as a boundary condition for the incoherent undersampling ([0005], the boundary condition is pseudo-random “incoherent” sampling), a k-space center is sampled at a same relative time within all of the echo trains ([0024] & [0058], the blips are used at same time—sampled—within the echo trains).                             
Regarding claim 5
	Lustig in view of Feiweier in view of Fenchel teach the method of claim 4.
Lustig applied to claim 5 further teaches 

wherein, for the incoherent undersampling ([0005], the boundary condition is pseudo-random “incoherent” sampling), different numbers of sampled k-space points are allowed for different coordinates in the at least one k-space direction ([0058], different blip patterns and different y-phase codes in k-space).
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2010/0026294  A1) as applied to claim in further view of Feiweier (US 2018/0299524 A1) in view of Duerk et al. (US 2013/0271131 A1).                                  
Regarding claim 7
Lustig in view of Feiweier teach the method of claim 6.
Lustig in view of Feiweier do not explicitly teach 
“wherein, for the incoherent undersampling, different numbers of sampled k-space points are allowed for different coordinates in the at least one k-space direction”.
Duerk, however, teaches 
wherein, for the incoherent undersampling ([0067]), different numbers of sampled k-space points are allowed for different coordinates in the at least one k-space direction ([0051]—[0053], the different coordinates are the different “blip” amplitudes as well as the different radial, spiral trajectories.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “incoherent sampling 

and different k-space trajectories” as taught by Duerk in the method of Lustig in view of Feiweier.
The justification for this modification would be to make under-sampling artifacts incoherent so that they appear like noise instead of signal ([0009], Duerk). 
Regarding claim 8
Lustig in view of Feiweier teach the method of claim 1.
Lustig in view of Feiweier do not explicitly teach 
“wherein multiple different image contrasts are acquired and the incoherent undersampling is also performed in a corresponding additional sampling dimension that depends on types of the different image contrasts”.
Duerk, however, teaches 
wherein multiple different image contrasts are acquired and the incoherent undersampling is also performed in a corresponding additional sampling dimension that depends on types of the different image contrasts ([0051]—[0053], the different blip amplitudes form the different/multiple image contrasts during the incoherent undersampling, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “differing image contrasts” as taught by Duerk in the method of Lustig in view of Feiweier.


The justification for this modification would be to make the under-sampling artifacts look more like noise than a signal ([0009], Duerk). 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2010/0026294  A1) as applied to claim in further view of Feiweier (US 2018/0299524 A1) in view of Duerk et al. (US 2013/0271131 A1) in view of Tamada et al. (US 2018/030688 A1).                                  
Regarding claim 9
Lustig in view of Feiweier in view of Duerk teach the method of claim 8.
Lustig in view of Feiweier in view of Duerk do not explicitly teach 
“wherein an echo time is used as the additional sampling dimension so that echo times are at least pseudo-randomized across the acquisitions of the different image contrasts”.
Tamada, however, teaches 
wherein an echo time is used as the additional sampling dimension so that echo times are at least pseudo-randomized across the acquisitions of the different image contrasts ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pseudo-randomized echo times” as taught by Tamada in the method of Lustig in view of Feiweier in view of Duerk.

The justification for this modification would be to measure a signal value waveform specific to a tissue can be acquired ([0056], Tamada). 
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2010/0026294  A1) as applied to claim in further view of Feiweier (US 2018/0299524 A1) in view of Duerk et al. (US 2013/0271131 A1) in view of Tamada et al. (US 2018/030688 A1) in view of Nakai (US 2017/0097400 A1).                                   
Regarding claim 10
Lustig in view of Feiweier in view of Duerk in view of Tamada teach the 
method of claim 9.
Tamada applied to claim 10 further teaches 
pseudo-randomized sampling patterns are used ([0056])
Lustig in view of Feiweier in view of Duerk in view of Tamada do not explicitly teach 
“wherein a Dixon technique is used, and 
wherein the additional sampling dimension is spanned by a phase state of different signals so that different  patterns are used for in-phase echoes and out-of-phase echoes”.
Nakai, however, teaches 


wherein the additional sampling dimension is spanned by a phase state of different signals so that different  patterns are used for in-phase echoes and out-of-phase echoes ([0100] & [0150]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “in phase/out of phase echoes” as taught by Nakai in the method of Lustig in view of Feiweier in view of Duerk in view of Tamada.
The justification for this modification would be to reduce imaging time and increasing number of slices that can be imaged ([0031], Nakai).
Regarding claim 11
Lustig in view of Feiweier in view of Duerk teach the method of claim 8.
Lustig in view of Feiweier in view of Duerk do not explicitly teach
“wherein a Dixon technique is used, and wherein the additional sampling dimension is spanned by a phase state of different signals so that differently pseudo-randomized sampling patterns are used for in-phase echoes and out-of-phase echoes”.
Nakai, however, teaches 
wherein a Dixon technique is used ([0100]), and 



wherein the additional sampling dimension is spanned by a phase state of different signals so that differently pseudo-randomized sampling patterns are used for in-phase echoes and out-of-phase echoes ([0100]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “in-phase/out-phase echoes” as taught by Nakai in the method of Lustig in view of Feiweier in view of Duerk.
The justification for this modification would be to reduce imaging time and increasing number of slices that can be imaged ([0031], Nakai).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852